Exhibit 10.1

[EXECUTION COPY]

 

 

TERM LOAN AGREEMENT

dated as of

February 1, 2019

Among

BRIGHTHOUSE FINANCIAL, INC.

as the Company

The BANKS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

$1,000,000,000

JPMORGAN CHASE BANK, N.A.,

as a Joint Lead Arranger and Joint Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS,

HSBC BANK USA, NATIONAL ASSOCIATION,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers, Joint Bookrunners, and Syndication Agents

CITIZENS BANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

FIFTH THIRD BANK, PNC BANK, NATIONAL ASSOCIATION

and

FIRST NATIONAL BANK OF PENNSYLVANIA

as Documentation Agents

 

 



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS

     1  

SECTION 1.01      Definitions

     1  

SECTION 1.02       Accounting Terms and Determinations

     17  

SECTION 1.03      Types of Borrowings

     17  

SECTION 1.04       Interest Periods; LIBOR Notification

     17  

ARTICLE II    THE CREDITS

     18  

SECTION 2.01      [Reserved]

     18  

SECTION 2.02      [Reserved]

     18  

SECTION 2.03      [Reserved]

     18  

SECTION 2.04      Term Loans

     18  

SECTION 2.05       Notice of Borrowings, Conversions and Continuations of Term
Loans

     18  

SECTION 2.06       Funding of Term Loans

     20  

SECTION 2.07       Evidence of Term Loans

     20  

SECTION 2.08       Maturity of Term Loans

     21  

SECTION 2.09       Interest Rates of Term Loans; Alternate Rate of Interest

     22  

SECTION 2.10      Fees

     24  

SECTION 2.11       Termination or Reduction of Commitments; Increase in
Commitments

     24  

SECTION 2.12       Optional Prepayments and Amortization

     24  

SECTION 2.13       Payments Generally; Pro Rata Treatment

     25  

SECTION 2.14      Funding Losses

     26  

SECTION 2.15       Computation of Interest and Fees

     27  

SECTION 2.16       Increase of Commitments

     27  

SECTION 2.17      Defaulting Banks

     28  

ARTICLE III    CONDITIONS

     28  

SECTION 3.01       Conditions to Initial Term Loans

     28  

SECTION 3.02       Conditions to Each Borrowing

     30  

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

     30  

SECTION 4.01       Corporate Existence and Power

     30  

SECTION 4.02       Corporate and Governmental Authorization; Contravention

     30  

SECTION 4.03      Binding Effect

     31  

SECTION 4.04       Financial Information; No Material Adverse Change

     31  



--------------------------------------------------------------------------------

SECTION 4.05      Litigation

     32  

SECTION 4.06       Compliance with ERISA; Plan Assets; Prohibited Transactions

     32  

SECTION 4.07      Taxes

     32  

SECTION 4.08      Subsidiaries

     33  

SECTION 4.09       Not an Investment Company

     33  

SECTION 4.10       Obligations to be Pari Passu

     33  

SECTION 4.11      No Default

     33  

SECTION 4.12       Material Subsidiaries

     33  

SECTION 4.13      [Reserved]

     33  

SECTION 4.14      Full Disclosure

     33  

SECTION 4.15      [Reserved]

     34  

SECTION 4.16      Hybrid Instruments

     34  

SECTION 4.17       Sanctioned Persons; Anti-Corruption Laws; Patriot Act

     34  

SECTION 4.18       EEA Financial Institutions

     34  

ARTICLE V    COVENANTS

     35  

SECTION 5.01      Information

     35  

SECTION 5.02       Payment of Obligations

     37  

SECTION 5.03       Conduct of Business and Maintenance of Existence

     37  

SECTION 5.04       Maintenance of Property; Insurance

     38  

SECTION 5.05      Compliance with Laws

     38  

SECTION 5.06       Inspection of Property, Books and Records

     38  

SECTION 5.07      Financial Covenants

     39  

SECTION 5.08      Negative Pledge

     39  

SECTION 5.09       Consolidations, Mergers and Sales of Assets

     39  

SECTION 5.10      Use of Credit

     39  

SECTION 5.11       Obligations to be Pari Passu

     40  

SECTION 5.12      Certain Debt

     40  

ARTICLE VI    DEFAULTS

     40  

SECTION 6.01      Events of Default

     40  

SECTION 6.02      Notice of Default

     42  

ARTICLE VII    THE ADMINISTRATIVE AGENT

     42  

SECTION 7.01       Appointment and Authorization

     42  

SECTION 7.02      Agent’s Fee

     43  



--------------------------------------------------------------------------------

SECTION 7.03      Agent and Affiliates

     43  

SECTION 7.04      Action by Agent

     43  

SECTION 7.05       Consultation with Experts

     43  

SECTION 7.06      Liability of Agent

     43  

SECTION 7.07      Indemnification

     44  

SECTION 7.08      Credit Decision

     44  

SECTION 7.09      Successor Agent

     44  

SECTION 7.10       Delegation to Affiliates

     44  

SECTION 7.11       Joint Lead Arrangers and Other Agents

     45  

SECTION 7.12      ERISA

     45  

ARTICLE VIII    CHANGE IN CIRCUMSTANCES

     46  

SECTION 8.01      [Reserved]

     46  

SECTION 8.02      Illegality

     46  

SECTION 8.03       Increased Cost and Reduced Return

     47  

SECTION 8.04       Base Rate Term Loans Substituted for Affected Euro-Dollar
Term Loans

     48  

SECTION 8.05      Taxes

     48  

SECTION 8.06      [Reserved]

     52  

SECTION 8.07       Mitigation Obligations; Replacement of Banks

     52  

ARTICLE IX    [Reserved]

     52  

ARTICLE X    MISCELLANEOUS

     53  

SECTION 10.01    Notices

     53  

SECTION 10.02    No Waivers

     53  

SECTION 10.03    Expenses; Indemnification; Non-Liability of Banks

     53  

SECTION 10.04    Sharing of Payments

     55  

SECTION 10.05    Amendments and Waivers

     55  

SECTION 10.06    Successors and Assigns

     55  

SECTION 10.07    Collateral

     57  

SECTION 10.08    New York Law

     57  

SECTION 10.09    Judicial Proceedings

     57  

SECTION 10.10     Counterparts; Integration; Headings; Electronic Execution

     58  

SECTION 10.11    Confidentiality

     60  

SECTION 10.12    WAIVER OF JURY TRIAL

     61  



--------------------------------------------------------------------------------

SECTION 10.13    [Reserved]

     61  

SECTION 10.14    USA PATRIOT Act

     61  

SECTION 10.15    No Fiduciary Duty

     61  

SECTION 10.16     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     62  

SECTION 10.17    Right of Setoff

     62  



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

  Form of Note

Exhibit B

  Form of Assignment and Assumption

SCHEDULES

Schedule I

  Commitments

Schedule II

  Material Subsidiaries

Schedule III

  Hybrid Instruments

 

1



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of February 1, 2019 among: BRIGHTHOUSE FINANCIAL,
INC., a Delaware corporation, the BANKS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

The Company has requested that the Banks make term loans to it in an aggregate
face or principal amount not exceeding $1,000,000,000, and the Banks are
prepared to make such term loans upon the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01    Definitions. The following terms, as used herein, have the
following meanings:

“Adjusted Consolidated Net Worth” means, at any date, without duplication, the
sum of (a) the consolidated shareholders’ equity, determined in accordance with
GAAP, of the Company and its Consolidated Subsidiaries, plus (b) the aggregate
Hybrid Instrument Amount; provided that, in determining such Adjusted
Consolidated Net Worth, there shall be excluded (i) any “Accumulated Other
Comprehensive Income (Loss)” shown on the consolidated balance sheet of the
Company and its Consolidated Subsidiaries prepared in accordance with GAAP,
(ii) the effects of the application of FASB ASC 815 to derivative or hedge
transactions entered into with respect to statutory reserves related to
universal life insurance policies with secondary guarantees that were designated
as runoff within 120 days of the Revolver Effective Date in the Company’s
financial statements prepared in accordance with GAAP and the related tax
impact, (iii) the effect of any election under the fair value option in FASB ASC
825 permitting a Person to measure its financial assets or liabilities at the
fair value thereof, and the related tax impact, and (iv) all noncontrolling
equity interests in subsidiaries (as determined in accordance with Statement of
Financial Accounting Standards No. 160, entitled “Noncontrolling Interests in
Consolidated Financial Statements”) shown on the consolidated balance sheet of
the Company and its Consolidated Subsidiaries.

“Adjusted LIBO Rate” means, with respect to any Euro-Dollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Euro-Dollar Reserve Percentage.

“Administrative Agent” means JPMorgan, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Term Loan Agreement, as it may be amended or modified and
in effect from time to time.

“Amortization Commencement Date” has the meaning set forth in Section 2.12(c).

“Anti-Corruption Laws” has the meaning set forth in Section 4.17.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.17.

“Applicable Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office for purposes hereof by notice to the
Company and the Administrative Agent.

“Applicable Margin” means, for any day, with respect to the interest margin on
any Base Rate Term Loan or Euro-Dollar Term Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Applicable Margin
(Base Rate Term Loans)” or “Applicable Margin (Euro-Dollar Term Loans)”,
respectively, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt (it being understood that on the
Effective Date the Applicable Margin shall be determined based upon Category 3):

 

     Index Debt
Ratings
(S&P/Moody’s)    Applicable
Margin
(Euro-Dollar
Term Loans)     Applicable
Margin
(Base Rate
Term Loans)  

Category 1

   ³ A- / A3      1.125 %      0.125 % 

Category 2

   BBB+ / Baa1      1.250 %      0.250 % 

Category 3

   BBB / Baa2      1.500 %      0.500 % 

Category 4

   BBB- / Baa3      1.750 %      0.750 % 

Category 5

   < BBB- / Baa3      2.125 %      1.125 % 

For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Margin shall be
determined by reference to the Category of the higher of the two ratings; (b) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories that are more than one
Category apart, the Applicable Margin shall be determined by reference to the
Category next below that of the higher of the two ratings; (c) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt, the Applicable
Margin shall be determined by reference to the Category of such rating; (d) if
neither Moody’s nor S&P shall have in effect a rating for the Index Debt (other
than by reason of the circumstances referred to in the second to last sentence

 

2



--------------------------------------------------------------------------------

of this definition), then the applicable rating shall be determined by reference
to Category 5; and (e) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Banks pursuant
to Section 5.01 or otherwise. Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating of Moody’s
and/or S&P, as the case may be, most recently in effect prior to such change or
cessation. References herein to “Applicable Margin” shall refer to the
Applicable Margin for the relevant Type of Term Loan, as applicable.

“Applicable Percentage” means, with respect to any Bank at any time, the
percentage of the Term Loan Facility represented by the principal amount of such
Bank’s Term Loan at such time, provided that in the case of Section 2.17 when a
Defaulting Bank shall exist, “Applicable Percentage” shall mean the percentage
of the total principal amount of the Term Loan (disregarding the principal
amount of any Defaulting Bank’s portion of the Term Loan) represented by such
Bank’s portion of the principal amount of the Term Loans.

“Approved Electronic Platform” has the meaning set forth in Section 10.10(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignee” has the meaning set forth in Section 10.06(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, in the form of Exhibit
B or any other form approved by the Administrative Agent.

“ASU” means the Accounting Standards Update No. 2018-12 regarding the accounting
for long-duration insurance contracts issued by FASB on August 15, 2018 to be
effective January 1, 2021.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bank” means each Person listed under the caption “BANKS” on the signature pages
hereof, and each other Person that shall become a party hereto as a Bank
pursuant to this Agreement (other than any such Person that ceases to be a Bank
by means of assignment pursuant to this Agreement), together with its
successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental body, agency or official or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental body, agency or official or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate in effect on such day plus 1/2 of 1%, (b) the “prime rate”
last quoted by the Wall Street Journal in the U.S. or, if the Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent), and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) plus 1.00%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the Base Rate due to a change in the
“prime rate”, the NYFRB Rate, or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in “prime rate”, the NYFRB Rate,
or the Adjusted LIBO Rate. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 2.09(e), then the Base Rate shall be the greater
of clauses (a) and (b) above without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for the purposes
of this Agreement.

“Base Rate Borrowing” shall have the meaning set forth in Section 1.03.

“Base Rate Term Loan” means the portion of the Term Loans that bears interest by
reference to the Base Rate in accordance with the applicable Notice of
Borrowing, Article VIII or as otherwise set forth herein.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plans” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes the Plan Asset Regulations
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”

“Brighthouse Reinsurance” means Brighthouse Reinsurance Company of Delaware, a
Delaware corporation.

“Borrowing” has the meaning set forth in Section 1.03.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Change of Control” means any event or series of events by which any person or
group of persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 25%
or more of the outstanding shares of common stock of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Commitment” means, with respect to any Bank, its obligation to make a Term Loan
to the Company pursuant to Section 2.04 in an aggregate principal amount not to
the exceed the amount set forth opposite such Bank’s name on Schedule I hereto
(reflecting the Commitments on the date hereof) or in the Assignment and
Assumption or other instrument executed and delivered hereunder pursuant to
which such Bank becomes a party hereto, as applicable, as such amount may be
reduced from time to time pursuant to this Agreement, including, without
limitation, reductions pursuant to Section 2.11. The aggregate amount of the
Banks’ Commitments is $1,000,000,000 as of the Effective Date. The Commitments
of the Banks are several and not joint and no Bank shall be responsible for any
other Bank’s failure to make its Term Loan hereunder.

“Company” means Brighthouse Financial, Inc., a Delaware corporation, and its
successors.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which are consolidated with those of the Company in its consolidated
financial statements.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Capitalization” means, at any date, for the Company and its
Consolidated Subsidiaries, the sum of, without duplication, (i) Consolidated
Total Indebtedness plus (ii) Adjusted Consolidated Net Worth.

“Consolidated Total Indebtedness” means, at any date, for the Company and its
Consolidated Subsidiaries, the sum of, without duplication, (i) the aggregate
amount of all Non-Operating Indebtedness plus (ii) the aggregate amount of all
Hybrid Instruments of such Person to the extent such amount would not be
included in the determination of Adjusted Consolidated Net Worth.

“Credit Documents” means (a) this Agreement, (b) the Notes, and (c) the Fee
Letter.

“Credit Party” means the Administrative Agent or any Bank.

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under capital
leases, (e) all non-contingent obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (f) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(g) all Debt of others Guaranteed by such Person, and (h) all obligations of
such Person in respect of Disqualified Capital Stock (and, for the avoidance of
doubt, Debt shall include Hybrid Instruments); provided that the definition of
“Debt” does not include any obligations of such Person (x) under repurchase or
reverse repurchase agreements to repurchase or resell (as applicable) securities
(or other property) which arise out of or in connection with the sale of the
same or substantially similar securities (or other property) or (y) to return
collateral pledged in respect of or in connection with the loan of such
securities.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Term Loans or (ii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank’s
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Term Loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Domestic Business Days
after request by the Administrative Agent, acting in good faith, to

 

6



--------------------------------------------------------------------------------

provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Term Loans under this Agreement, provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt by the Administrative Agent of such certification in form and substance
satisfactory to the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

“Derivative Financial Products” of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.

“Disqualified Capital Stock” means that portion of any Capital Stock (other than
Capital Stock that is solely redeemable, or at the election of the issuer
thereof (not subject to any condition), may be redeemed, with Capital Stock that
is not Disqualified Capital Stock) which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof, on or prior to 180 days
after the first anniversary of the Termination Date.

“Dividing Person” has the meaning set forth in the definition of “Division.”

“Division” means the division of assets, liabilities, and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollars” and the sign “$” means lawful money in the United States of America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

7



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Capital Stock, (ii) any warrants or options exercisable
in respect of Capital Stock (other than any warrants or options issued to
directors, officers or employees of such Person in their capacity as such and
any Capital Stock issued upon the exercise thereof) or (iii) any other security
or instrument representing Capital Stock (or the right to obtain any Capital
Stock) in such Person or (b) the receipt by such Person of any contribution to
its capital (whether or not evidenced by any equity security) by any other
Person; provided that Equity Issuance shall not include, with respect to any
Subsidiary of the Company, any such issuance or sale by such Subsidiary to the
Company or another Subsidiary or any capital contribution by the Company or
another Subsidiary to such Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Euro-Dollar Borrowing” shall have the meaning set forth in Section 1.03.

“Euro-Dollar Term Loan” means the portion of the Term Loans that bears interest
by reference to the Adjusted LIBO Rate (other than the Adjusted LIBO Rate
component of the Base Rate) in accordance with the applicable Notice of
Borrowing or as otherwise set forth herein.

 

8



--------------------------------------------------------------------------------

“Euro-Dollar Reserve Percentage” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate maximum reserve percentage (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Federal Reserve Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Euro-Dollar Term Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit or credit for proration, exemption or offsets that
may be available from time to time to any Bank under Regulation D or any
comparable regulation. The Euro-Dollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” has the meaning set forth in Section 6.01.

“Excluded Taxes” has the meaning set forth in the definition of “Taxes.”

“Existing Credit Agreement” means that certain Term Loan Agreement, dated as of
July 21, 2017, by and among the Company, the banks party thereto, and Bank of
America, N.A., as administrative agent, as amended or otherwise modified and in
effect from time to time.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (or on any
such day that is not a Domestic Business Day, on the immediately preceding
Domestic Business Day), as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Domestic Business Day by the NYFRB as the federal funds effective
rate; provided that if the Federal Funds Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Fee Letter” means that certain letter agreement, dated as of January 15, 2019,
between the Company and JPMorgan, as amended and in effect from time to time.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, or other senior financial officer of
the Company, in each case, to the extent duly authorized to deliver
certifications hereunder.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

9



--------------------------------------------------------------------------------

“Hybrid Instruments” means Securities (as defined below) that are given at least
some equity credit by S&P or Moody’s (and as to which, in the case of any Hybrid
Instrument issued after the Revolver Effective Date, the Administrative Agent
shall have received evidence thereof (which may be in the form of a press
release or other public posting by S&P or Moody’s that includes the amount of
equity credit given to such Hybrid Instrument), provided that the term “Hybrid
Instruments” shall exclude any Securities to the extent recorded in the
shareholder’s equity section of the combined or consolidated balance sheet of
the Company and its Consolidated Subsidiaries most recently filed with the SEC.
As used herein “Securities” means any stock, share, partnership interest,
membership interest in a limited liability company, voting trust certificate,
certificate of interest or participation in any profit-sharing agreement or
arrangement, option, warrant, bond, debenture, note, or other evidence of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Hybrid Instrument Amount” means, with respect to any Hybrid Instruments, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Instrument that is accorded equity credit
treatment by S&P and/or Moody’s at the time of issuance thereof; provided that,
(i) in the case such Hybrid Instruments are given equity credit by both S&P and
Moody’s, the higher of the two amounts shall apply, (ii) the equity credit
treatment given by S&P and Moody’s to any Hybrid Instrument at the time of
issuance shall be deemed to apply to such Hybrid Instrument to the extent such
Hybrid Instrument remains outstanding, irrespective of any change in the equity
credit treatment given by either such rating agency to such Hybrid Instrument at
any time after the date of issuance (it being agreed, for avoidance of doubt,
that any change in the amount or percentage of the equity credit given to such
Hybrid Instrument that is contemplated in the equity credit treatment given to
such Hybrid Instrument as of the date of issuance (including, without
limitation, any such change resulting from the life to maturity of such Hybrid
Instrument or the amount of all such Hybrid Instruments as a percentage of total
adjusted capital (as determined by S&P or Moody’s)) shall continue to be given
effect after the date of issuance in determining the Hybrid Instrument Amount)
and (iii) the Hybrid Instrument Amount that is included in the determination of
Adjusted Consolidated Net Worth shall not, at any time, exceed 15% of
Consolidated Total Capitalization.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Increase Effective Date” has the meaning set forth in Section 2.16(b).

“Incremental Bank” has the meaning set forth in Section 2.16(a).

“Incremental Commitment” shall mean any Incremental Bank’s commitment to make
Incremental Loans pursuant to Section 2.16.

 

10



--------------------------------------------------------------------------------

“Incremental Loans” means, with respect to each Incremental Bank, any
incremental term loans made by such Incremental Bank pursuant to Section 2.16 in
accordance with its Incremental Commitment.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Insurance Subsidiary” means any Subsidiary which is subject to the regulation
of, and is required to file statements with, any governmental body, agency or
official in any State or territory of the United States or the District of
Columbia which regulates insurance companies or the doing of an insurance
business therein, including, without limitation, Brighthouse Reinsurance.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05(b).

“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months (or, if available, nine or twelve months with the consent of all of the
Banks) thereafter, as the Company may elect in the applicable Notice of
Borrowing or Interest Election Request; provided that:

(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and

(c)    any Interest Period which begins before the Termination Date and would
otherwise end after the Termination Date shall end on the Termination Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Intermediate Co.” means Brighthouse Holdings, LLC, a Delaware limited liability
company.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for Dollars that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

11



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means JPMorgan, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), BNP Paribas, HSBC Bank USA, National Association, Morgan Stanley
MUFG Loan Partners, LLC (acting through MUFG Bank, Ltd. and Morgan Stanley
Senior Funding, Inc.), and U.S. Bank National Association in their capacities as
joint lead arrangers and joint bookrunners.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“LIBO Rate” applicable to any Interest Period means, with respect to any
Euro-Dollar Term Loan for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Euro-Dollar Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect Dollars then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Euro-Dollar
Term Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 and
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Material Adverse Effect” means a material adverse effect on (a) business,
assets, property or financial condition of the Company and its Consolidated
Subsidiaries, taken as a whole or (b) the validity or enforceability of any of
the Credit Documents or the material rights and remedies of the Banks under the
Credit Documents.

“Material Subsidiary” means (a) Intermediate Co., (b) Brighthouse Reinsurance,
(c) any other Subsidiary that has total assets (including, without limitation,
Capital Stock of its Subsidiaries) in excess of 10% of the total assets of the
Company and its Consolidated Subsidiaries (based upon and as of the date of the
filing of the most recent combined or

 

12



--------------------------------------------------------------------------------

consolidated balance sheet of the Company furnished pursuant to Section 4.04 or
5.01), and (d) any Subsidiary formed or organized after the Effective Date that
owns, directly or indirectly, greater than 10% of the Capital Stock of any other
Material Subsidiary. In the event that the aggregate total assets of the
Material Subsidiaries represents less than 80% of the consolidated total assets
of the Company and its Consolidated Subsidiaries (as reported on the Company’s
most recent combined or consolidated balance sheet furnished pursuant to
Section 4.04 or 5.01), the Company shall promptly designate an additional
Subsidiary or Subsidiaries as Material Subsidiaries in order that, after such
designation, the aggregate total assets of the Material Subsidiaries represent
at least 80% of the consolidated total assets of the Company and its
Consolidated Subsidiaries (as reported on the Company’s most recent combined or
consolidated balance sheet furnished pursuant to Section 4.04 or 5.01).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Net Proceeds” means, with respect to any Equity Issuance, the aggregate cash
proceeds received in respect of such Equity Issuance, net of all reasonable fees
and out-of-pocket expenses paid to third parties (other than Affiliates of the
Company) in connection therewith; provided that Net Proceeds of any Equity
Issuance shall not include any proceeds received in respect of the exercise of
stock options held by officers, directors, employees, or consultants of the
Company or any of its Subsidiaries.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (a) requires the approval of each Bank or each affected Banks
in accordance with the terms of Section 10.05 and (b) has been approved by the
Required Banks.

“Non-Operating Indebtedness” of any Person means, at any date, all Debt (other
than Operating Indebtedness) of such Person.

“Notes” means a promissory note or notes of the Company, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Company to repay the
Term Loan made to it hereunder, and “Note” means any one of such promissory
notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.05(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Domestic Business Day, for the immediately
preceding Domestic Business Day); provided

 

13



--------------------------------------------------------------------------------

that if none of such rates are published for any day that is a Domestic Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. (New York City time) on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Company arising under any Credit Document or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any bankruptcy, insolvency or similar laws affecting creditors’
rights generally naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

“Operating Indebtedness” of any Person means, at any date, without duplication,
any Debt of such Person (a) in respect of or supporting (including any Guarantee
of Debt in respect thereof) AXXX, XXX and other similar life reserve
requirements, (b) incurred in connection with repurchase agreements and
securities lending, (c) to the extent the proceeds of which are used directly or
indirectly (including for the purpose of funding portfolios that are used to
fund trusts in order) to support AXXX, XXX and other similar life reserves,
(d) to the extent the proceeds of which are used to fund discrete
customer-related assets or pools of assets (and related hedge instruments and
capital) that are at least notionally segregated from other assets and have
sufficient cash flow to pay principal and interest thereof, with insignificant
risk of other assets of the Company and its Subsidiaries being called upon to
make such principal and interest payments, (e) excluded entirely from financial
leverage by both S&P and Moody’s in their evaluation of such Person, or
(f) consisting of secured loans or other secured obligations owed to Federal
Home Loan Banks or Farmer Mac Mortgage Securities Corporation that are used as
working capital and/or as a liquidity or capital backstop, provided that such
secured loans and secured obligations do not have a term of more than 365 days.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by United
Sates-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Domestic Business Day by the NYFRB as
an overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 10.06(b).

“Participant Register” has the meaning set forth in Section 10.06(b).

“Patriot Act” has the meaning set forth in Section 4.17.

 

14



--------------------------------------------------------------------------------

“Payment Account” means an account designated by the Administrative Agent in a
notice to the Company and the Banks to which payments hereunder are to be made.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.

“Register” has the meaning set forth in Section 2.07(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation S-X” means Regulation S-X promulgated under the Securities Act of
1933, as amended from time to time, and as interpreted by the SEC.

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Banks” means at any time Banks holding more than 50% of the aggregate
outstanding principal amount of the Term Loans at such time.

“Revolver Effective Date” means the “Effective Date” as defined in the Revolving
Credit Agreement.

 

15



--------------------------------------------------------------------------------

“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of December 2, 2016, by and among JPMorgan Chase Bank, as
administrative agent, Brighthouse Financial, Inc., as the borrower, the
financial institutions party thereto as lenders, and the other parties thereto,
as in effect on the Effective Date.

“Sanctions” has the meaning set forth in Section 4.17.

“Sanctions Laws” has the meaning set forth in Section 4.17.

“S&P” means Standard and Poor’s Ratings Financial Services LLC, a subsidiary of
S&P Global, Inc. and any successor thereto.

“SEC” means Securities and Exchange Commission or any governmental body, agency
or official succeeding to its principal functions.

“Spin-Off Effective Date” means August 4, 2017.

“Statutory Statement” means a statement of the condition and affairs of an
Insurance Subsidiary, prepared in accordance with accounting procedures and
practices prescribed or permitted by an applicable insurance regulatory
authority or the NAIC, as modified in accordance with permitted practices
approved by an applicable insurance regulatory authority, and filed with an
applicable insurance regulatory authority or the NAIC.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

“Taxes” has the meaning set forth in Section 8.05(a).

“Term Loan” and “Term Loans” means any term loan made by each Bank to the
Company pursuant to Section 2.04 or Section 2.16 (or, if context so requires,
the aggregate term loans made by all of the Banks).

“Term Loan Facility” means, at any time, the aggregate outstanding principal
amount of the Term Loans of all Banks at such time.

“Termination Date” means February 1, 2024 or, if such day is not a Euro-Dollar
Business Day, the immediately preceding Euro-Dollar Business Day.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect of all of the Banks, as such aggregate amount shall be adjusted
upwards or downwards from time to time in accordance with the terms of this
Agreement (including, without limitation, pursuant to Section 2.16).

“Type”, when used in reference to any Borrowing, refers to whether the Borrowing
is of a Base Rate Term Loan or a Euro-Dollar Term Loan.

 

16



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Accounting Terms and Determinations.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the audited financial statements or statutory statements, as of the
Effective Date, except as otherwise specifically prescribed herein.

(b)    If at any time any change in GAAP (including, without limitation, as a
result of the effectiveness of the ASU) would affect the computation of any
requirement set forth in any Credit Document and either the Company or the
Required Banks shall so request, the Administrative Agent, the Banks and the
Company shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Banks); provided that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP as in effect prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Banks financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.

SECTION 1.03    Types of Borrowings. The term “Borrowing” denotes each Term Loan
or portion thereof that is made to the Company pursuant to Section 2.04, as
converted or continued pursuant to Section 2.05(b), on a single date and for a
single Interest Period. Borrowings are classified for purposes of this Agreement
by reference to the pricing of the portion of the Term Loan comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Term Loans and a “Base Rate Borrowing” is a Borrowing comprised of
Base Rate Term Loans).

SECTION 1.04    Interest Periods; LIBOR Notification. The interest rate on
Euro-Dollar Term Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Euro-Dollar Term Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth

 

17



--------------------------------------------------------------------------------

in Section 2.09(e)(ii) of this Agreement, such Section 2.09(e)(ii) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent shall notify the Company, pursuant to Section 2.09(e)(ii), in advance of
any change to the reference rate upon which the interest rate on Euro-Dollar
Term Loans is based. However, the Administrative Agent shall not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.09(e)(ii), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

THE CREDITS

SECTION 2.01    [Reserved].

SECTION 2.02    [Reserved].

SECTION 2.03    [Reserved].

SECTION 2.04    Term Loans. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make a Term Loan in Dollars to the
Company on the Effective Date pursuant to this Section in an aggregate principal
amount not to exceed such Bank’s Commitment as of the Effective Date. The
Borrowing on the Effective Date shall consist of Term Loans made simultaneously
by the Banks in accordance with their respective Commitments as of the Effective
Date and shall be a Base Rate Borrowing or a Euro-Dollar Borrowing in accordance
with Section 2.05. Once prepaid or repaid, amounts borrowed under this Section 
2.04 may not be reborrowed.

SECTION 2.05    Notice of Borrowings, Conversions and Continuations of Term
Loans.

(a)    With respect to each Borrowing of the Term Loans, the Company shall give
the Administrative Agent notice (a “Notice of Borrowing”) not later than 11:00
a.m. (New York City time) on (x) the date of each Base Rate Borrowing by the
Company and (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing by the Company, specifying:

(i)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(ii)    the aggregate amount (in Dollars) of such Borrowing,

(iii)    whether the Term Loans comprising such Borrowing are to be Base Rate
Term Loans or Euro-Dollar Term Loans, and

 

18



--------------------------------------------------------------------------------

(iv)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;

and certifying that the conditions in Section 3.02 have been satisfied as of the
date of such Borrowing.

(b)    Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing and, in the case of a
Euro-Dollar Borrowing, shall have an initial Interest Period as specified in
such Notice of Borrowing. Thereafter, the Company may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Euro-Dollar Borrowing, may elect Interest Periods therefor, all as provided in
this subsection (b). The Company may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Banks holding the Term Loans comprising
such Borrowing, and the Term Loans comprising each such portion shall be
considered a separate Borrowing. To make an election pursuant to this Section,
the Company shall notify the Administrative Agent of such election by telephone
by the time that a Notice of Borrowing would be required under Section 2.05(a)
if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company. Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.04:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Domestic Business Day;

(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-Dollar Borrowing; and

(iv)    if the resulting Borrowing is a Euro-Dollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each Bank
of the details thereof and of such Bank’s portion of each resulting Borrowing.
If the Company fails to deliver a timely Interest Election Request with respect
to a Euro-Dollar Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such

 

19



--------------------------------------------------------------------------------

Borrowing shall be converted to a Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Banks, so notifies
the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Euro-Dollar
Borrowing and (ii) unless repaid, each Euro-Dollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.06    Funding of Term Loans.

(a)    Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Company.

(b)    On the date of each Borrowing, not later than 12:00 noon (New York City
time) in the case of a Euro-Dollar Borrowing or 1:00 p.m. (New York City time)
in the case of any Base Rate Borrowing each Bank participating therein shall
(except as provided in subsection (c) of this Section) make available its share
of such Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address specified in or pursuant to
Section 10.01(a). Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will make the funds so received from the Banks available to the Company at
the Administrative Agent’s aforesaid address.

(c)    [Reserved].

(d)    Unless the Administrative Agent shall have received notice from a Bank
prior to the time of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section and the Administrative Agent may, in reliance upon such
assumption, make available to the Company on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Company severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Company until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Company, a rate per annum equal
to the higher of the NYFRB Rate and the interest rate applicable thereto
pursuant to Section 2.09 and (ii) in the case of such Bank, the higher of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Bank shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Term Loan included in such Borrowing for purposes of this
Agreement.

SECTION 2.07    Evidence of Term Loans.

(a)    Each Bank shall maintain in accordance with its usual practice records
evidencing the indebtedness of the Company to such Bank resulting from each Term
Loan made by such Bank, including the amounts of principal and interest payable
and paid to such Bank from time to time hereunder, and setting forth the
Commitments of the Banks.

 

20



--------------------------------------------------------------------------------

(b)    The Administrative Agent, acting solely for this purpose as an agent of
the Company, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the Banks
and the Commitments of, and principal amounts (and stated interest) of the Term
Loan owing to, each Bank from time to time (the “Register”). The entries in the
Register shall be conclusive absent clear error, and the Company, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(c)    The failure of any Bank or the Administrative Agent to maintain such
records required by this Section 2.07 or any error therein shall not in any
manner affect the obligations of the Company to repay the Term Loan in
accordance with the terms of this Agreement.

(d)    Any Bank may request that the Term Loan of such Bank to the Company be
evidenced by a single Note, in substantially the form of Exhibit A hereto with
appropriate modifications to reflect the fact that it evidences the Term Loan of
the relevant Type, payable by the Company to such Bank for the account of its
Applicable Lending Office. In such event, the Company shall prepare, execute and
deliver to such Bank a Note payable to such Bank (or, if requested by such Bank,
to such Bank and its registered assigns). Thereafter, once recorded in and to
the extent consistent with the information contained in the Register, the Term
Loan evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.06) be represented by one or more Notes
in such form payable to the payee named therein (or, to such payee and its
registered assigns). For the Term Loan evidenced by a Note pursuant to this
clause (d), any transfer of a Note must be recorded in the Register in order to
be effective.

SECTION 2.08    Maturity of Term Loans. Each Term Loan shall mature, and the
Company hereby unconditionally promises to pay the unpaid principal of each Term
Loan (together with accrued interest thereon and all other amounts payable under
this Agreement) on the Termination Date.

 

21



--------------------------------------------------------------------------------

SECTION 2.09    Interest Rates of Term Loans; Alternate Rate of Interest.

(a)    Each Base Rate Term Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Base Rate Term Loan is made
until it becomes due, at a rate per annum equal to the sum of the Base Rate for
such day plus the Applicable Margin. Such interest shall accrue and be payable
quarterly in arrears on each Quarterly Date and on the Termination Date (and, if
later, the date the Term Loan shall be paid in full). Any overdue principal of
or interest on any Base Rate Term Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the Base
Rate for such day plus the Applicable Margin.

(b)    Each Euro-Dollar Term Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Adjusted LIBO Rate plus the Applicable Margin.
Such interest shall be payable (i) for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof and (ii) in the event of any
conversion of any Euro-Dollar Term Loan prior to the end of the current Interest
Period therefor, accrued interest on such Euro-Dollar Term Loan shall be payable
on the effective date of such conversion.

(c)    Any overdue principal of any Euro-Dollar Term Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Applicable Margin plus the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum (as
of the date of determination) at which one-day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than six months as the Administrative Agent may select) deposits
in Dollars in an amount approximately equal to such overdue payment due to the
Person serving as the Administrative Agent are offered to such Person in the
London interbank market for the applicable period determined as provided above
(or, if the circumstances described in clause (a) or (b) of Section 8.01 shall
exist, at a rate per annum equal to the sum of 2% plus the Base Rate for such
day plus the Applicable Margin). Any overdue interest on any Euro-Dollar Term
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof is due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin.

(d)    The Administrative Agent shall determine each interest rate applicable to
the Term Loans and other amounts hereunder. The Administrative Agent shall give
prompt notice to the Company and the Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error).

 

22



--------------------------------------------------------------------------------

(e)    Alternate Rate of Interest.

(i)    If prior to the commencement period of any Interest Period for a
Euro-Dollar Borrowing:

(1)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
(including because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period; or

(2)    the Administrative Agent is advised by the Required Banks that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Banks of making or
maintaining their Term Loans (or its Term Loan) including in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Banks by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Banks that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Term Loan to, or
continuation of any Term Loan as, a Euro-Dollar Borrowing, shall be ineffective
and (B) if any Notice of Borrowing requests a Euro-Dollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided that if the
circumstances giving rise to such notice only affect one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(ii) If at any time the Administrative Agent determines in consultation with the
Company (which determination shall be conclusive absent manifest error) that the
circumstances set forth in clause (i)(1) have arisen and such circumstances are
not likely to be temporary or (ii) the circumstances set forth in clause (i)(1)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternative
rate of interest for the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in this Agreement, such
amendment shall become effective without any further action or consent or any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Domestic Business Days of the date notice of such
alternate rate of interest is provided to the Banks, a written notice from

 

23



--------------------------------------------------------------------------------

the Required Banks stating that the Required Banks object to such an amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (ii) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x), or clause (ii)(y) of the first sentence of this
Section 2.09(e)(ii), only to the extent that the LIBO Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation or any Borrowing as, a Euro-Dollar Borrowing shall be
ineffective and (y) if any Notice of Borrowing requests a Euro-Dollar Borrowing,
such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.10    Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, as
applicable, to the Banks entitled thereto. Fees paid hereunder shall not be
refundable under any circumstances.

SECTION 2.11    Termination or Reduction of Commitments; Increase in
Commitments.

(a)    Each Bank’s Commitments on the Effective Date shall be automatically and
permanently reduced to zero on the Effective Date upon the making of the Term
Loans on the Effective Date, such that no additional Term Loans in respect
thereof will be made after such date.

(b)    Any aggregate Incremental Commitments pursuant to Section 2.16 shall be
automatically and permanently reduced to zero on the Increase Effective Date
applicable thereto upon the making of the Incremental Loans on such date, such
that no additional Incremental Loans in respect thereof will be made after such
date; it being understood that additional Incremental Commitments shall be
permitted in accordance with Section 2.16.

SECTION 2.12    Optional Prepayments and Amortization.

(a)    The Company may, upon at least one Domestic Business Days’ notice to the
Administrative Agent (or such shorter time as the Administrative Agent may agree
in its sole discretion), prepay any Base Rate Borrowing made to the Company in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.

(b)    The Company may, upon notice to the Administrative Agent by 10:00 a.m.,
New York City time, at least three Domestic Business Days prior to the date of
prepayment, prepay any Euro-Dollar Borrowing made to the Company in whole at any
time, or from time to time in part in amounts aggregating $5,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with (x) accrued interest thereon to the date of prepayment and (y) all
losses and expenses (if any) relating thereto which are (i) determined pursuant
to Section 2.14 and (ii) notified to the Company by the relevant Bank at least
one Domestic Business Day prior to the date of such prepayment, provided that
the failure of any Bank to so notify the Company of the amount of any such loss
or expense shall not relieve the Company of its obligation to pay the same.

 

24



--------------------------------------------------------------------------------

(c)    Each prepayment pursuant to this Section 2.12 shall be applied to prepay
ratably the Term Loan of the several Banks included in the relevant Borrowing
being prepaid. Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Company; provided, that any notice of
prepayment delivered by the Company may state that such notice is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or before the
specified effective date) if such condition is not satisfied. Each prepayment
pursuant to this Section 2.12 made after March 31, 2021 (the “Amortization
Commencement Date”) shall be applied to amounts due under clause (d) of this
Section 2.12 in reverse chronological order.

(d)    Amortization. Commencing on the Amortization Commencement Date, and on
each Quarterly Date thereafter (or, if such Quarterly Date is not a Domestic
Business Day, on the Domestic Business Day immediately preceding such Quarterly
Date), the Company shall repay the principal of the Term Loans in an amount
equal to (i) 2.5% of the principal amount of the Term Loans on the Domestic
Business Day immediately preceding the Amortization Commencement Date plus (ii)
2.5% of any Incremental Loans made after the Amortization Commencement Date, in
each case subject to the application of any prepayment made pursuant to this
Section 2.12.

SECTION 2.13    Payments Generally; Pro Rata Treatment.

(a)    The Company shall make or cause to be made each payment required to be
made by it hereunder (whether principal of or interest on the Term Loan, fees,
amounts under Article VIII or otherwise) or under any other Credit Document
(except to the extent otherwise provided therein) not later than 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Domestic Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its Payment Account, except as otherwise expressly provided in the relevant
Credit Document, and except that payments pursuant to Section 10.03 and Article
VIII shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Domestic Business Day or
Euro-Dollar Business Day (as applicable), the date for payment shall be extended
to the next succeeding Domestic Business Day or Euro-Dollar Business Day (as
applicable) and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Credit Document shall be made in Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of or interest on the
Term Loan and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder in respect of the Term Loan (as
applicable), pro rata among the Banks in accordance with the amounts of interest
and fees then due to the Banks, and (ii) second, to pay such principal in
respect of the Term Loans (as applicable) then due hereunder, pro rata among the
Banks in accordance with the amounts of principal of the Term Loan then due to
the Banks.

 

25



--------------------------------------------------------------------------------

(c)    Except to the extent otherwise provided herein: (i) each payment of
principal in respect of the Term Loans shall be for account of the Banks (other
than Defaulting Banks), pro rata in accordance with the amounts of principal of
the Term Loan then due and payable to the Banks (other than Defaulting Banks);
(ii) each termination or reduction of the Commitments under Section 2.11 or
otherwise hereunder shall be applied to the respective Commitments of the Banks,
pro rata in accordance with their respective Applicable Percentages; and
(iii) each payment of interest shall be for account of the Banks (other than
Defaulting Banks), pro rata in accordance with the amounts of interest (as the
case may be) then due and payable to the Banks (other than Defaulting Banks).

(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for account of the Banks hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due. In such event, if the Company has not in
fact made such payment, then each of the Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the higher of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules for interbank
compensation.

(e)    If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), 2.13(d), or 7.07 or shall otherwise be a Defaulting
Bank, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent to satisfy such Bank’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Bank under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.14    Funding Losses. If the Company makes any payment of principal
with respect to any Euro-Dollar Term Loan (pursuant to Article VI or VIII or
otherwise), or converts any Euro-Dollar Term Loan, on any day other than the
last day of the Interest Period applicable thereto, or the end of an applicable
period fixed pursuant to Section 2.09(c), or if the Company fails to borrow,
convert, continue or prepay any Euro-Dollar Term Loans after notice has been
given to any Bank in accordance with Section 2.05(a), 2.05(b) or 2.12(b), as
applicable, the Company shall reimburse each Bank within 15 days after demand
for any resulting loss or expense incurred by it (or by an existing participant
in the related Term Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or failure to borrow,
provided that such Bank shall have delivered to the Company a certificate as to
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

 

26



--------------------------------------------------------------------------------

SECTION 2.15    Computation of Interest and Fees. Interest based on the Base
Rate (including the Base Rate determined by reference to the LIBO Rate) shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

SECTION 2.16    Increase of Commitments.

(a)    The Company may, by written notice to the Administrative Agent up to four
times after the Effective Date, request additional commitments for Incremental
Loans in accordance with the terms of this Section 2.16; provided that (i) any
Incremental Loans shall for all purposes be Term Loans borrowed pursuant to the
terms of this Agreement, (ii) the financial institutions providing such
Incremental Commitments shall be existing Banks or other financial institutions
reasonably acceptable to the Administrative Agent and the Company, (iii) after
giving effect to such Incremental Loans, the sum of the total outstanding
principal amount of the Term Loans does not exceed $1,000,000,000, (iv) no
Default or Event of Default shall have occurred and be continuing or will exist
after giving effect to such increase and (v) the minimum amount of any such
borrowing of Incremental Loans is $10,000,000. To achieve the full amount of
requested Incremental Loans, the Company may solicit commitments for Incremental
Loans from existing Banks and/or other financial institutions who are willing to
become Banks (any such Person agreeing to participate in any such Incremental
Loans, an “Incremental Bank”); provided, however, that no existing Banks shall
be obligated and/or required to provide Incremental Loans pursuant to this
Section 2.16 unless it specifically consents in writing to provide such
Incremental Loans.

(b)    If the amount of outstanding Term Loans are increased in accordance with
this Section 2.16, the Administrative Agent shall determine the effective date
(the “Increase Effective Date”) and, in consultation with the Company, the final
allocation of such increase and Schedule I attached hereto shall be
automatically updated to reflect the same. The Administrative Agent shall
promptly notify the Company and the Banks of the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, in addition to any deliveries pursuant to Section 2.16(a), the Company
shall deliver to the Administrative Agent each of the following in form and
substance reasonably satisfactory to the Administrative Agent: (i) a certificate
of the Company dated as of the Increase Effective Date signed by a Financial
Officer of the Company certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article 4 hereof
and the other Credit Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in Section 4.04 shall be deemed to
refer to the most recent financial statements furnished pursuant to Section 5.01
hereof, and (B) no Default or Event of Default shall have occurred and be
continuing, (ii) a statement of reaffirmation from the Company pursuant to which
the Company ratifies this Agreement and the other Credit Documents and
acknowledges and reaffirms that, after giving effect to such increase, it is
bound by all terms of this Agreement and the other Credit Documents, and
(iii) if any Incremental Bank is not an existing Bank, a joinder agreement
executed by the Company, the Administrative Agent and such Incremental Bank, in
form and substance satisfactory to each such Person.

 

27



--------------------------------------------------------------------------------

SECTION 2.17    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(a)    [reserved];

(b)    the outstanding principal amount of Term Loans held by such Defaulting
Bank shall not be included in determining whether the Required Banks have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.05); provided that this clause
(b) shall not apply to the vote of a Defaulting Bank in the case of an
amendment, waiver or other modification requiring the consent of such Bank or
each Bank affected thereby;

(c)    the Administrative Agent may, in its discretion, apply or hold payments
for the account of such Defaulting Bank as set forth in Section 2.13(e);

(d)    [Reserved]; and

(e)    the Company may, upon notice to such Defaulting Bank and the
Administrative Agent, require such Defaulting Bank, at the expense of such
Defaulting Bank, to assign, without recourse (in accordance with and subject to
the restrictions contained in Section 10.06), all its interests, rights and
obligations under this Agreement by such Defaulting Bank to any Person that
shall assume such obligations (which Assignee may be another Bank, if it accepts
such assignment) with (and subject to) the consent of the Administrative Agent
(which consent shall not unreasonably be withheld); provided that such
Defaulting Bank shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding Term Loans and accrued interest and fees) or the Company (in
the case of all other amounts) (provided that the Company may deduct, or cause
such assignee to deduct, from amounts payable by them or it, as applicable, to
such Bank hereunder all fees, costs and expenses reasonably incurred by the
Company in effecting such assignment).

ARTICLE III

CONDITIONS

SECTION 3.01    Conditions to Initial Term Loans. The effectiveness of this
Agreement and the obligation of each Bank to make its initial Term Loan
hereunder is subject to the satisfaction (or waiver) of the following conditions
precedent:

(a)    receipt by the Administrative Agent of counterparts of this Agreement
signed by each of the Persons listed on the signature pages hereto (or, in the
case of any Bank as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telecopy or other written confirmation from such Bank of execution and delivery
of a counterpart hereof by such Bank);

 

28



--------------------------------------------------------------------------------

(b)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.05(a);

(c)    receipt by the Administrative Agent of an opinion of internal and
external counsel to the Company addressed to it and the Banks and dated the
Effective Date, covering such matters relating to the Company, this Agreement or
the transactions contemplated hereby as the Administrative Agent shall
reasonably request. The Company hereby requests such counsel to deliver such
opinions;

(d)    receipt by the Administrative Agent of a certificate, dated the Effective
Date and signed by a Financial Officer of the Company, certifying: (i) (x) that
the representations and warranties contained in this Agreement shall be true on
and as of such date and (y) no Default or Event of Default shall have occurred
and be continuing, (ii) as to clause (i) of this Section 3.01, (iii) the ratings
by Moody’s and S&P, respectively, applicable on the Effective Date as to the
Index Debt and (iv) a calculation of Adjusted Consolidated Net Worth as of the
end of the first fiscal quarter ending after the Spin-Off Effective Date;

(e)    receipt by the Administrative Agent of such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Company, the authorization of the
transactions contemplated hereby and any other legal matters relating to each of
the Company, this Agreement or the transaction contemplated hereby, all in form
and substance reasonably satisfactory to the Administrative Agent, including a
certified copy of the resolutions of the Board of Directors of the Company, in
form and substance reasonably satisfactory to the Administrative Agent,
authorizing the execution, delivery and performance of this Agreement and other
Credit Documents;

(f)    at least five (5) days prior to the Effective Date, (i) receipt by the
Administrative Agent of all documents and instruments as it may reasonably
request relating to the existence of the Company (including information required
to comply with “know your customer” or similar identification requirements of
any Bank), the corporate authority for and the validity and enforceability of
this Agreement and the other Credit Documents, and any other matters related
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) to the extent that the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, any Bank that requested a
Beneficial Ownership Certification in relation to the Company shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Bank of its signature page to this Agreement, the
condition set forth in this clause (ii) shall be deemed to be satisfied);

(g)    receipt by the Administrative Agent of evidence as of the Effective Date
as to payment of all fees required to be paid, including pursuant to the Fee
Letter, and all expenses required to be paid or reimbursed for which invoices
have been presented (including, without limitation, fees and disbursements of
counsel to JPMorgan required to be paid as of the Effective Date and invoiced at
least two (2) Domestic Business Days prior to the Effective Date (directly to
such counsel if requested by JPMorgan)) in connection with this Agreement, on or
before the Effective Date;

 

29



--------------------------------------------------------------------------------

(h)    evidence that the Existing Credit Agreement, all obligations thereunder
other than contingent obligations, and any commitments thereunder have been or
are, concurrently with the Effective Date, satisfied or terminated;

(i)    there shall not have occurred a material adverse change since
December 31, 2017 in the business, assets, property or financial condition of
the Company and its Consolidated Subsidiaries, taken as a whole; and

(j)    receipt by the Administrative Agent of counterparts of a Note signed by
the Company in favor of each Bank requesting a Note.

The Administrative Agent shall distribute the applicable documents referenced
above to the Banks and shall promptly notify the Company and the Banks of the
Effective Date.

SECTION 3.02    Conditions to Each Borrowing. The obligation of each Bank to
make any Term Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

(a)    the representations and warranties of the Company set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing; and

(b)    at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

On the Effective Date and each other date as required by the Credit Documents,
the Company (and its Subsidiaries, as applicable) represents and warrants to the
Administrative Agent and the Banks that:

SECTION 4.01    Corporate Existence and Power. The Company (a) is a corporation
duly incorporated and validly existing under the laws of the State of Delaware,
(b) has (i) all corporate power and authority and (ii) all material governmental
licenses, authorizations, consents and approvals required, in each case, to own
or lease its assets and carry on its business as now conducted and (c) is duly
qualified and is licensed and, as applicable, in good standing under the laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in the foregoing clauses (b)(ii) and (c)  to the extent that
such failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.02    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
other Credit Documents to which it is a party are within the Company’s corporate
powers, have been duly

 

30



--------------------------------------------------------------------------------

authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Company or of
any material agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Material Subsidiaries or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Material Subsidiaries.

SECTION 4.03    Binding Effect. This Agreement and the other Credit Documents to
which it is a party constitute the legal, valid and binding obligations of the
Company, in each case enforceable in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.

SECTION 4.04    Financial Information; No Material Adverse Change.

(a)    The consolidated balance sheets of the Company and its Consolidated
Subsidiaries, and the related consolidated statements of income, cash flows and
shareholders’ net investment for the fiscal year ended December 31, 2017,
reported on by Deloitte & Touche LLP, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for the period covered by such financial statements.

(b)    The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of September 30, 2018 and the related unaudited
consolidated statements of income, cash flows and shareholders’ net investment
for the period then ended, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
changes in financial position for such period (subject to normal year-end
adjustments and, to the extent permitted by Regulation S-X, the absence of
footnotes).

(c)    A copy of a duly completed and signed annual Statutory Statement or other
similar report of or for each Insurance Subsidiary that is a Material Subsidiary
in the form filed with the governmental body, agency or official which regulates
insurance companies in the jurisdiction in which such Insurance Subsidiary is
domiciled for the year ended December 31, 2017 has been delivered to the
Administrative Agent on behalf of each of the Banks and fairly presents, in
accordance with statutory accounting principles, the information contained
therein.

(d)    A copy of a duly completed and signed quarterly Statutory Statement or
other similar report of or for each Insurance Subsidiary that is a Material
Subsidiary in the form filed with the governmental body, agency or official
which regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled for the quarter ended September 30, 2018 has been
delivered to the Administrative Agent on behalf of each of the Banks and fairly
presents, in accordance with statutory accounting principles, the information
contained therein.

 

31



--------------------------------------------------------------------------------

(e)    Since December 31, 2017, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Consolidated Subsidiaries, considered as a whole.

SECTION 4.05    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against, the Company or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official (a) which has or would be reasonably expected to have a
Material Adverse Effect, or (b) which in any manner draws into question the
validity or enforceability of this Agreement or any other Credit Document. The
Company has reasonably concluded that its compliance with Environmental Laws is
unlikely to result in a Material Adverse Effect.

SECTION 4.06    Compliance with ERISA; Plan Assets; Prohibited Transactions.

(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any required
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code (other than a bond or other
security required in connection with the creation and adoption of a pension plan
for the Company) or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.

(b)    None of the Company or any of its Subsidiaries is using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
with respect to the execution, delivery or performance of the transactions
contemplated under this Agreement, including the making of any Term Loan and,
assuming that the representations and covenants set forth in Section 7.12(a) are
correct, the transactions hereunder will not give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

SECTION 4.07    Taxes. The Company and its Subsidiaries have filed all income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any Subsidiary, except for any such taxes
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made, and except in each case to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes are, in the opinion of the Company, adequate.

 

32



--------------------------------------------------------------------------------

SECTION 4.08    Subsidiaries. Each of the Company’s Material Subsidiaries (a) is
a corporation or limited liability company that is duly incorporated or
organized, validly existing and (except where such concept is not applicable) in
good standing under the laws of its jurisdiction of incorporation or formation,
(b) has all corporate or limited liability power (as applicable) and authority
and all material governmental licenses, authorizations, consents and approvals,
in each case, required to own or lease its assets and carry on its business as
now conducted and (c) is duly qualified and is licensed and, as applicable, in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in the foregoing
clauses (b) and (c) to the extent that such failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.09    Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.10    Obligations to be Pari Passu. The Company’s obligations under
this Agreement and each other Credit Document to which it is a party rank pari
passu as to priority of payment and in all other respects with all other
material unsecured and unsubordinated Debt of the Company, with the exception of
those obligations that are mandatorily preferred by law and not by contract.

SECTION 4.11    No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Material Subsidiary is a
party or by which either the Company or any Material Subsidiary or any of their
respective assets is bound, unless such default would not have or be reasonably
expected to have a Material Adverse Effect.

SECTION 4.12    Material Subsidiaries. Set forth as Schedule II hereto is a
true, correct and complete list of each Material Subsidiary as of the Effective
Date.

SECTION 4.13    [Reserved].

SECTION 4.14    Full Disclosure.

(a)    None of the reports, financial statements, certificates or other
information furnished by or on the behalf of the Company to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement and the
other Credit Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading as of the date made; provided that, with respect to preliminary,
projected or pro forma financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time furnished (it being understood that such projections
and forecasts are subject to uncertainties and contingencies and no assurances
can be given that such projections or forecasts will be realized).

 

33



--------------------------------------------------------------------------------

(b)    If applicable, as of the Effective Date, to the best knowledge of the
Company, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Bank in connection with this
Agreement is true and correct in all respects.

SECTION 4.15    [Reserved].

SECTION 4.16    Hybrid Instruments. As of the Effective Date, set forth as
Schedule III hereto is a true, correct and complete list of each Hybrid
Instrument of the Company and its Consolidated Subsidiaries outstanding as of
the date hereof, specifying in each case the equity credit treatment given to
each such Hybrid Instrument by S&P and/or Moody’s.

SECTION 4.17    Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of
the Company or any of its Subsidiaries or, to the knowledge of the Company, any
of their respective directors, officers, employees, agents or Affiliates is
subject to any sanctions or economic embargoes administered or enforced by the
U.S. Department of State or the Office of Foreign Assets Control of the U.S.
Department of Treasury (collectively, “Sanctions”, and the associated laws,
rules, regulations and orders, collectively, “Sanctions Laws”), except to the
extent that being subject to such Sanctions would not reasonably be expected to
have a Material Adverse Effect or reasonably be expected to result in any Bank
violating any Sanctions Laws. Each of the Company and its Subsidiaries and their
respective directors, officers and, to the knowledge of the Company, employees,
agents and Affiliates is in compliance, in all material respects, with (i) all
Sanctions Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as
amended, and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“Patriot Act”) and any other applicable terrorism and money laundering laws,
rules, regulations and orders (collectively, “Anti-Money Laundering Laws”),
except in each case to the extent that such non-compliance therewith would not
reasonably be expected to have a Material Adverse Effect or reasonably be
expected to result in any Bank violating any such Sanctions Laws,
Anti-Corruption Laws or Anti-Money Laundering Laws. No part of the proceeds of
the Term Loan will be used by the Company, directly or indirectly, (A) for the
purpose of funding, financing or facilitating any activities or business of or
with, or making any payments to, any Person or in any country or territory in
violation of any Sanctions Law or (B) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws, except in each case to the extent that such use
would not reasonably be expected to have a Material Adverse Effect or reasonably
be expected to result in any Bank violating any Sanctions Laws, Anti-Corruption
Laws or Anti-Money Laundering Laws.

SECTION 4.18    EEA Financial Institutions. The Company is not an EEA Financial
Institution.

 

34



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Until all Commitments have expired or been terminated and the principal of and
interest on the Term Loan and all fees payable hereunder shall have been paid in
full the Company agrees with the Administrative Agent and the Banks as follows:

SECTION 5.01    Information.

The Company will deliver to each of the Banks:

(a)    within 90 days after the end of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, cash flows and shareholders’ equity for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on in a manner acceptable to the SEC by Deloitte & Touche LLP or other
independent public accountants of nationally recognized standing;

(b)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income, cash flows and shareholders’ equity for such
quarter and for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year, all certified (subject to normal year-end adjustments and, to the
extent permitted by Regulation S-X, the absence of footnotes) as to fairness of
presentation, generally accepted accounting principles and consistency with the
most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Banks (except for changes concurred
in by the Company’s independent public accountants) by a Financial Officer;

(c)    (I) substantially concurrently with the delivery of each set of financial
statements referred to in clauses (a) and (b) above a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 and 5.12 on the date of such financial statements,
(ii) stating that such Financial Officer, as the case may be, has no knowledge
of any Default existing on the date of such certificate or, if such Financial
Officer has knowledge of the existence on such date of any Default, setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto, and (iii) a reconciliation to such financial
statements of any inclusions to, or exclusions from, the calculations of
Adjusted Consolidated Net Worth, Consolidated Total Indebtedness and
Consolidated Total Capitalization, and (II) simultaneously with the delivery of
each set of financial statements referred to in clause (a) and (b) above a
certificate of a Financial Officer of the Company specifying any changes to the
list of Material Subsidiaries as of the last day of the fiscal period to which
such financial statements relate;

(d)    within 120 days after the end of each fiscal year of each Insurance
Subsidiary, a copy of a duly completed and signed annual Statutory Statement (or
any successor form thereto) required to be filed by such Insurance Subsidiary
that is a Material Subsidiary with the governmental body, agency or official
which regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled, in the form submitted to such governmental body, agency
or official;

 

35



--------------------------------------------------------------------------------

(e)    within 60 days after the end of each of the first three fiscal quarters
of each Insurance Subsidiary, a copy of a duly completed and signed quarterly
Statutory Statement (or any successor form thereto) required to be filed by such
Insurance Subsidiary that is a Material Subsidiary with the governmental body,
agency or official which regulates insurance companies in the jurisdiction in
which such Insurance Subsidiary is domiciled, in the form submitted to such
governmental body, agency or official;

(f)    forthwith upon learning of the occurrence of any Default, a certificate
of a Financial Officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

(g)    promptly upon the mailing thereof to the shareholders of the Company
generally, if and only to the extent not duplicative of information otherwise
provided pursuant to clause (h) below, copies of all financial statements,
reports and proxy statements so mailed;

(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the SEC;

(i)    if and when, and only if the liability for the Company and its
Subsidiaries from the applicable event would reasonably be expected to exceed
$75,000,000, any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA), with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any required payment or contribution to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or makes any amendment to any Plan or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of a Financial
Officer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take;

 

36



--------------------------------------------------------------------------------

(j)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(k)    from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent or any Bank, may
reasonably request, including information and documentation requested for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), (b), (d), (e),
(g) or (h) or pursuant to Section 4.04(a), (b), (c), or (d) may be delivered
electronically on the following Internet websites: (a) the Company’s website at
an address to be designated in writing to the Administrative Agent, (b) with
respect to Section 5.01(a), (b), (g), (h) or Section 4.04(a) or (b) the SEC’s
website www.sec.gov (to the extent that any such documents are included in
materials otherwise filed with the SEC) or (c) such other third party website
that shall have been identified by the Company in a notice to the Administrative
Agent and the Banks and that is accessible by the Banks without charge, and in
each case if so delivered shall be deemed to have been delivered on the date
such materials are publicly available; provided that (i) the Company shall
deliver paper copies of such information to any Bank promptly upon the request
of such Bank through the Administrative Agent and (ii) the Company shall have
notified the Administrative Agent of the posting of such documents delivered
pursuant to Section 5.01(a), (b), (d), (e), (g) and Section 4.04(a) and (b). The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Bank for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

SECTION 5.02    Payment of Obligations. The Company will pay and discharge, and
will cause each Material Subsidiary to pay and discharge, at or before maturity,
all their respective material obligations and liabilities, including, without
limitation, tax liabilities, that if not paid, would reasonably be expected to
result in a Material Adverse Effect, except where (a) the same may be contested
in good faith by appropriate proceedings, (b) the Company or such Material
Subsidiary has set aside, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect; provided that, for avoidance of doubt,
solely with respect to tax liabilities an obligation shall be considered to be
delinquent or in default for purposes of this Section only if there has first
been notice and demand therefore (as defined in Section  6306 of the Code and
similar provisions of applicable law) by a tax authority.

SECTION 5.03    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause each Material Subsidiary to continue, to engage in
business of the same general type as conducted by the Company and its Material
Subsidiaries, taken as a whole, on the date hereof and will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect (a) their respective corporate
existence and (b) their respective rights, privileges, licenses and

 

37



--------------------------------------------------------------------------------

franchises, other than, in the case of the foregoing clause (b), the loss of
which would not reasonably be expected to result in a Material Adverse Effect;
except that if at the time thereof and immediately after giving effect thereto
no Default has occurred and is continuing, (i) any Subsidiary may merge with or
into the Company, provided that the Company shall be the surviving entity,
(ii) any Material Subsidiary may merge with or into any other Subsidiary,
provided that such Material Subsidiary shall be the surviving entity or, if such
Material Subsidiary is not the surviving entity, the surviving entity shall be
deemed to a Material Subsidiary and (iii) any Material Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Company or to another
Material Subsidiary.

SECTION 5.04    Maintenance of Property; Insurance.

(a)    The Company will keep, and will cause each Material Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, except, in each case, to the extent that failure to do so would not
be reasonably expected to result in a Material Adverse Effect.

(b)    The Company will maintain, and will cause each Material Subsidiary to
maintain (either in the name of the Company or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties and against at least such risks, in each case as is
consistent with sound business practice for companies in substantially the same
industry as the Company and its Material Subsidiaries; and the Company will
furnish to the Banks, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

SECTION 5.05    Compliance with Laws. The Company will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental bodies, agencies
and officials (including, without limitation, Sanctions Laws, Anti-Corruption
Laws, Anti-Money Laundering Laws, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, except where such
non-compliance therewith would not reasonably be expected to have a Material
Adverse Effect (or, in the case of the laws, rules, regulations and orders
referred to in Section 4.17, reasonably be expected to result in any Bank
violating such laws, rules, regulations or orders).

SECTION 5.06    Inspection of Property, Books and Records. The Company will
keep, and will cause each Material Subsidiary to keep, proper books of record
and account in which entries that are full, true and correct in all material
respects shall be made of all dealings and transactions in relation to its
business and activities; and, subject in all cases to Section 10.11, will
permit, and will cause each Material Subsidiary to permit, representatives of
any Bank to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees, actuaries and independent public accountants, all upon reasonable
notice, at such reasonable times during ordinary business hours and as often as
may reasonably be desired; provided that neither the Company nor any of its
Subsidiaries shall be required to disclose any information subject to
attorney-client privilege to the extent disclosure thereof would impair such
privilege.

 

38



--------------------------------------------------------------------------------

SECTION 5.07    Financial Covenants.

(a)    Minimum Adjusted Consolidated Net Worth. The Company will not at any time
permit its Adjusted Consolidated Net Worth, calculated as of the end of each
fiscal quarter, to be less than an amount equal to the sum of (A) 72% of the
actual Adjusted Consolidated Net Worth of the Company (determined as of the end
of the first fiscal quarter ending after the Spin-Off Effective Date) plus (B)
50% of the aggregate amount of (x) Equity Issuances by the Company and its
Subsidiaries after the end of the first fiscal quarter ending after the Spin-Off
Effective Date and (y) the Hybrid Instrument Amount with respect to Hybrid
Instruments issued after the end of the first fiscal quarter ending after the
Spin-Off Effective Date.

(b)    Total Indebtedness to Total Capitalization Ratio. The Company will not at
any time permit the ratio of (a) Consolidated Total Indebtedness to
(b) Consolidated Total Capitalization to exceed 0.35 to 1.00, calculated as of
the last day of each fiscal quarter.

Notwithstanding anything else contained in this Agreement, if at any time the
parties to the Revolving Credit Agreement enter into any amendment, waiver,
consent, or any other modification of the Revolving Credit Agreement the effect
of which is that the financial covenants set forth in the Revolving Credit
Agreement are more restrictive than the financial covenants set forth herein,
then such amendment, waiver, consent or other modification shall automatically
apply to this Agreement without the consent of the Company, the Administrative
Agent, the Banks or any other party hereto and without any action by any party
hereto.

SECTION 5.08    Negative Pledge. The Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien upon any present or future
capital stock or any other Ownership Interests (as defined below) of any of its
Material Subsidiaries (other than any Subsidiary established primarily for the
purpose of reinsuring redundant reserve insurance liabilities of the Company or
any other Insurance Subsidiary). As used herein “Ownership Interests” means,
with respect to any Person, all of the shares of Capital Stock of such Person
and all debt securities of such Person that can be converted or exchanged for
Capital Stock of such Person, whether voting or nonvoting, and whether or not
such Capital Stock or debt securities are outstanding on any date of
determination.

SECTION 5.09    Consolidations, Mergers and Sales of Assets. The Company will
not (a) consolidate or merge with or into any other Person, or consummate a
Division as the Dividing Person, or (b) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Company may merge with another Person if (i) the Company is the corporation
surviving such merger and (ii) immediately after giving effect to such merger,
no Default shall have occurred and be continuing.

SECTION 5.10    Use of Credit. The proceeds of the Term Loan will be used for
the Company’s general corporate purposes and to refinance the outstanding
obligations under the Existing Credit Agreement. No proceeds of the Term Loan
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any “margin stock” within the
meaning of Regulations T, U and X.

 

39



--------------------------------------------------------------------------------

SECTION 5.11    Obligations to be Pari Passu. The Company’s obligations under
this Agreement and the other Credit Documents to which it is a party will rank
at all times pari passu as to priority of payment and in all other respects with
all other material unsecured and unsubordinated Debt of the Company, with the
exception of those obligations that are mandatorily preferred by law and not by
contract.

SECTION 5.12    Certain Debt. The Company will not at any time permit the sum of
(i) Non-Operating Indebtedness of the Company that is secured by a Lien on any
property or assets of the Company and its Subsidiaries and (ii) Non-Operating
Indebtedness of the Subsidiaries of the Company to exceed $150,000,000, except:

(a)    Debt of any Subsidiary of the Company owing to the Company or another
Subsidiary of the Company (but including any Debt owing to any other Affiliate
of the Company); and

(b)    Debt consisting of surplus notes issued by Subsidiaries of the Company
that are operating Insurance Subsidiaries in an amount not to exceed
$1,000,000,000.

ARTICLE VI

DEFAULTS

SECTION 6.01    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)    (i) the Company shall fail to pay when due any principal of the Term
Loans or (ii) the Company shall fail to pay when due any interest on the Term
Loan or any fees or any other amounts payable hereunder and such failure under
this clause (ii) shall continue for four Domestic Business Days;

(b)    the Company shall fail to observe or perform any covenant of the Company,
contained in Section 5.03 or Sections 5.07 through 5.12 inclusive;

(c)    the Company shall fail to observe or perform any covenant or agreement of
the Company contained in this Agreement or the other Credit Documents (other
than those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Company by the Administrative Agent at the request
of any Bank;

(d)    any representation, warranty, certification or statement made by the
Company in this Agreement, any other Credit Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);

 

40



--------------------------------------------------------------------------------

(e)    the Company or any Subsidiary shall fail to make any payment in respect
of any Debt (other than Term Loans or other extensions of credit hereunder)
having a principal amount then outstanding of not less than $150,000,000 when
due and such failure shall continue beyond any applicable grace period or the
Company or any Subsidiary shall fail to make any payment in an amount at least
equal to $150,000,000 in respect of any Derivative Financial Product when due
and such failure shall continue beyond any applicable grace period;

(f)    (i) any event or condition shall occur which (A) results in the
acceleration of the maturity of any Debt of the Company or any Subsidiary (other
than Term Loans or other extensions of credit hereunder) having a principal or
face amount then outstanding of not less than $150,000,000 or (B) enables (or,
with the giving of notice or the lapse of time or both, would enable) the holder
or counterparty to such other Debt to accelerate the maturity thereof or (ii) an
early termination event shall arise with respect to any Derivative Financial
Product that creates, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivative Financial Product, a
net obligation of not less than such amount, or enables (or, with the giving of
notice or lapse of time or both, would enable) the holder (or counterparty) of
such Derivative Financial Product or any Person acting on such holder’s behalf
to declare an early termination event thereof;

(g)    the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking rehabilitation, dissolution, conservation, liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
dissolver, conservator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h)    an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking rehabilitation, dissolution,
conservation, liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
rehabilitator, dissolver, conservator, custodian or other similar official of it
or any substantial part of its property, and such involuntary case or other
proceeding shall remain undismissed and unstayed for a period of 60 days; or an
order for relief shall be entered against the Company or any such Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect; or
any governmental body, agency or official shall apply for, or commence a case or
other proceeding to seek, an order for the rehabilitation, conservation,
dissolution or other liquidation of the Company or any Material Subsidiary or of
the assets or any substantial part thereof of the Company and any Material
Subsidiary or any other similar remedy;

(i)    any of the following events or conditions shall occur, which, in the
aggregate, would reasonably be expected to involve possible taxes, penalties and
other liabilities in an aggregate amount in excess of $150,000,000: (i) any
member of the ERISA Group shall fail to pay when due any amount or amounts which
it shall have become liable to pay under Title IV of ERISA; (ii) notice of
intent to terminate a Plan shall be filed under Title IV of ERISA by any

 

41



--------------------------------------------------------------------------------

member of the ERISA Group, any plan administrator or any combination of the
foregoing; (iii) the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Plan; (iv) a condition shall exist by reason of which the PBGC would reasonably
be expected to obtain a decree adjudicating that any Plan must be terminated; or
(v) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans;

(j)    a judgment or order for the payment of money in excess of $250,000,000
(after (without duplication) the actual amounts of insurance recoveries, offsets
and contributions received and amounts thereof not yet received but which the
insurer thereon has acknowledged in writing its obligation to pay) shall be
rendered against the Company or a Material Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of 60 days after entry of
such judgment (and, for purposes of this clause, a judgment shall be stayed if,
among other things, an appeal is timely filed and such judgment cannot be
enforced); or

(k)    a Change of Control shall have occurred;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take any or all of the following actions, at the
same or different times: (i) terminate the Commitments and they shall thereupon
terminate and (ii) declare the Term Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Company
accrued hereunder shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company; provided that, in the case of any of the Events of Default
specified in clause (g) or (h) above, with respect to the Company, without any
notice to the Company or any other act by the Administrative Agent or the Banks,
the Commitments shall thereupon terminate and the principal of the Term Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall automatically become due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby waived by the Company.

SECTION 6.02    Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01    Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.

 

42



--------------------------------------------------------------------------------

SECTION 7.02    Agent’s Fee. The Company shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.

SECTION 7.03    Agent and Affiliates. JPMorgan shall have the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent. JPMorgan and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

SECTION 7.04    Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement, unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by the Company to the Administrative Agent
at such time, but is voluntarily furnished by the Company to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

SECTION 7.05    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

SECTION 7.06    Liability of Agent. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Bank. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be responsible to
any Bank for or have any duty to any Bank to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Company; (iii) the satisfaction of any
condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; (iv) the validity, effectiveness or
genuineness of this Agreement, any other Credit Document or any other instrument
or writing furnished in connection herewith; (v) the existence or possible
existence of any Default; (vi) the financial condition of the Company or any of
its Subsidiaries; or (vii) the contents of any certificate, report or other
document delivered hereunder or in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing believed by it in good faith to be
genuine or to be signed by the proper party or parties.

 

43



--------------------------------------------------------------------------------

SECTION 7.07    Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), indemnify the Administrative Agent (to the
extent not reimbursed by the Company) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks pro rata against any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action.

SECTION 7.08    Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

SECTION 7.09    Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint from among the
Banks a successor Administrative Agent, which successor Administrative Agent
shall be satisfactory to the Company, provided that no Default is continuing. If
no successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $100,000,000 and (unless a
Default has occurred and is continuing) shall otherwise be subject to the
consent of the Company, which consent shall not be unreasonably withheld. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent.

SECTION 7.10    Delegation to Affiliates. The Company and the Banks agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles VII and X.

 

44



--------------------------------------------------------------------------------

SECTION 7.11    Joint Lead Arrangers and Other Agents. Notwithstanding anything
herein to the contrary, none of the Joint Lead Arrangers, Bookrunners,
Syndication Agents or the Documentation Agents listed on the cover page of this
Agreement shall have any right, power, obligation, liability, responsibility or
duty under this Agreement in its capacity as such, except in its respective
capacity, if any, as a Bank.

SECTION 7.12    ERISA.

(a)    Each Bank (x) represents and warrants as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, for the benefit of the Company, that at least one of the
following is and will be true:

(i)    such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Term
Loans or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance pooled separate
accounts), PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Bank’s entrance
into, participation in, administration of and performance of the Term Loans, the
Commitments and this Agreement;

(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer, and perform the Term
Loans, the Commitments, and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements
of subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Banks entrance into, participation in, administration of and performance of the
Term Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenants as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to

 

45



--------------------------------------------------------------------------------

and (y) covenants from the date such Person became a Bank party hereto to the
date such Person ceases being a Bank party hereto, for the benefit of the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt,
for the benefit of the Company, that none of the Administrative Agent, or any
Joint Lead Arranger, Syndication Agent, or any of their respective Affiliates is
a fiduciary with respect to the assets of such Bank (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document, or any documents related hereto or
thereto).

(c)    The Administrative Agent, each Joint Lead Arranger, and each Syndication
Agent hereby informs the Banks that such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Term Loans, the Commitments, this Agreement and any other Credit Documents,
(ii) may recognize a gain if it extended the Term Loans or the Commitments for
an amount less than the amount being paid for an interest in the Term Loans or
the Commitments by such Bank, or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, amendment fees, processing fees,
breakage or other early termination fees or other fees similar to the foregoing.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

SECTION 8.01    [Reserved].

SECTION 8.02    Illegality. If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Applicable
Lending Office) to make, continue, maintain or fund its Euro-Dollar Term Loans
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Term Loans shall be suspended. Before giving
any notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Term Loans to maturity and shall so specify in such notice, the Company shall
immediately prepay in full the then outstanding principal amount of each such
Euro-Dollar Term Loan, together with accrued interest thereon. Concurrently with
prepaying each such Euro-Dollar Term Loan, the Company shall borrow Base Rate
Term Loans in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Term
Loans of the other Banks), and such Bank shall make such Base Rate Term Loans.

 

46



--------------------------------------------------------------------------------

SECTION 8.03    Increased Cost and Reduced Return.

(a)    If on or after the date hereof, in the case of any Term Loan or any
obligation to make Term Loans, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Term Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, compulsory loan,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or shall impose on any Bank (or its Applicable Lending Office) or the
London interbank market any other condition affecting its Euro-Dollar Term
Loans, its Notes or its obligation to make Euro-Dollar Term Loans (other than
Excluded Taxes or Taxes indemnified under Section 8.05) and the result of any of
the foregoing is to increase the cost or expense to such Bank (or its Applicable
Lending Office) of making, continuing, converting to or maintaining any
Euro-Dollar Term Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
other Credit Document with respect thereto, by an amount deemed by such Bank to
be material, then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Company shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such increased cost or reduction.

(b)    If any Bank shall have determined that, after the Effective Date (subject
to clause (d) below), the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Company shall pay to such Bank such additional amount
or amounts as will compensate such Bank (or its Parent) for such reduction.

 

47



--------------------------------------------------------------------------------

(c)    Each Bank will promptly notify the Company and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder and, in reasonable
detail, such Bank’s computation of such amount or amounts, shall be conclusive
in the absence of manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(d)    Notwithstanding anything herein to the contrary, for purposes of this
Section, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect after the Effective Date,
regardless of the date enacted, adopted or issued.

SECTION 8.04    Base Rate Term Loans Substituted for Affected Euro-Dollar Term
Loans. If (i) the obligation of any Bank to make or continue Euro-Dollar Term
Loans has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03(a) or 8.05 and the Company shall, by at least
five Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Company that
the circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a)    all Term Loans which would otherwise be made, or continued, by such Bank
as Euro-Dollar Term Loans shall be made instead as, or converted into, Base Rate
Term Loans (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Term Loans of the other Banks), and

(b)    after each of its Euro-Dollar Term Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Term Loans
shall be applied to repay its Base Rate Term Loans instead.

SECTION 8.05    Taxes.

(a)    For purposes of this Section, the following terms have the following
meanings:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

48



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
the Company pursuant to this Agreement or any other Credit Document, and all
liabilities with respect thereto, but excluding, in the case of each Bank and
the Administrative Agent, (i) taxes imposed on its net income, and franchise,
branch profits or similar taxes imposed on it, by a jurisdiction under the laws
of which such Bank or the Administrative Agent (as the case may be) is organized
or in which its principal executive office is located or, in the case of each
Bank, in which its Applicable Lending Office is located, (ii) taxes imposed by
reason of any present or former connection between such recipient and the
jurisdiction (or any political subdivision thereof) imposing such taxes, other
than solely as a result of the execution and delivery of this Agreement, the
making of any Term Loans hereunder or the performance of any action provided for
hereunder, (iii) in the case of each Bank, U.S. federal withholding taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in the Term Loans or this Agreement pursuant to a law in
effect on the date on which such Bank acquires such interest in the Term Loans
or this Agreement or such Bank changes its lending office, except in each case
to the extent that, pursuant to this Section 8.05, amounts with respect to such
taxes were payable either to such Bank’s assignor immediately before such Bank
became a party hereto or to such Bank immediately before it changed its lending
office, (iv) taxes attributable to such recipient’s failure to comply with
Section 8.05(d) or Section 8.05(e), and (v) any withholding Taxes imposed by
FATCA (all such excluded taxes, “Excluded Taxes”). If the form provided by a
Bank pursuant to Section 8.05(d) at the time such Bank first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, any United States interest withholding tax at such rate imposed on
payments by the Company under this Agreement or any other Credit Document shall
be excluded from the definition of “Taxes”.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or any other Credit Document or from
the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document, but excluding any such
taxes described in clause (ii) of the definition of Excluded Taxes imposed with
respect to an assignment.

“Withholding Agent” means the Company or the Administrative Agent.

(b)    Any and all payments by any Withholding Agent to or for the account of
any Bank or the Administrative Agent hereunder or under any other Credit
Document shall be made free and clear and without deduction or withholding for
any Taxes or Other Taxes; provided that, if any Withholding Agent shall be
required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable by the Company shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such Bank
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) such Withholding Agent (as the case may be) shall make such deductions or
withholdings, (iii) such Withholding Agent (as the case may be) shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Company shall promptly
furnish to the Administrative Agent, at its address referred to in
Section 10.01(a), the original or a certified copy of a receipt evidencing
payment thereof, and, if such receipt relates to Taxes or Other Taxes in respect
of a sum payable to any Bank, the Administrative Agent shall promptly deliver
such original or certified copy to such Bank.

 

49



--------------------------------------------------------------------------------

(c)    The Company agrees to indemnify each Bank and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted on amounts payable under this Section),
whether or not correctly or legally imposed, paid by such Bank or the
Administrative Agent (as the case may be) and reasonable expenses arising
therefrom or with respect thereto. This indemnification shall be paid within 30
days after such Bank or Agent, as the case may be, makes demand therefor.

(d)    On or prior to the date on which a Bank becomes a Bank under this
Agreement, (i) each Bank that is not incorporated under the laws of the United
States of America or a state thereof agrees that it will deliver to each of the
Company and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (as
applicable), certifying in either case that such Bank is entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any United States federal income taxes, and (ii) each Bank that is incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to each of the Company and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-9. Each Bank
which so delivers a Form W-9, W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (as applicable)
further undertakes to deliver to each of the Company and the Administrative
Agent two additional copies of such form (or successor form) on or before the
date that such form expires or becomes obsolete or after the occurrence of any
event requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Company or the Administrative Agent, in each case certifying
that such Bank is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless such Bank promptly notifies the Company and Administrative Agent
in writing of its legal inability to do so.

(e)    If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Company and the Withholding Agent at the time prescribed by law and at
such times reasonably requested by the Withholding Agent or the Company such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent or the Company sufficient for the
Withholding Agent to comply with its obligations under FATCA and to determine
that such Bank has complied with such applicable reporting requirements or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Each Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Withholding Agent in writing of its legal inability to do
so.

 

50



--------------------------------------------------------------------------------

(f)    For any period with respect to which a Bank has failed to provide the
Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax resulting
from such failure; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.

(g)    Each Bank and the Administrative Agent shall, at the request of the
Company, use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent. Furthermore, if the Bank or
Administrative Agent determines, it its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section (including the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund, net of all out-of-pocket expenses of such
Indemnitee and without interest (other than interest paid by the relevant
governmental authority). Such indemnifying party, upon the request of such
Indemnitee, shall repay to such Indemnitee the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event that such Indemnitee is required
to repay such refund to such governmental authority.

(h)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any indemnified Taxes attributable to such
Bank (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Company to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 10.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Credit Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (h).

 

51



--------------------------------------------------------------------------------

(i)    Notwithstanding the foregoing, nothing in this Section shall interfere
with the rights of any Bank to conduct its fiscal or tax affairs in such manner
as it deems fit.

SECTION 8.06    [Reserved].

SECTION 8.07    Mitigation Obligations; Replacement of Banks.

(a)    If any Bank requests compensation under Section 8.03, or if the Company
is required to pay any additional amount to any Bank or any governmental body,
agency or official for the account of any Bank pursuant to Section 8.05, then
such Bank shall use reasonable efforts to designate a different Applicable
Lending Office for funding or booking its Term Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Bank (with the concurrence of the
Company), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 8.03 or 8.05, as the case may be, in the future and
(ii) would not subject such Bank to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Bank. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Bank in connection with any
such designation or assignment.

(b)    If (i) any Bank requests compensation under Section 8.03, (ii) the
Company is required to pay any additional amount to any Bank or any governmental
body, agency or official for the account of any Bank pursuant to Section 8.05,
or (iii) any Bank is a Non-Consenting Bank, then the Company may, at its sole
expense and effort, upon notice to such Bank and the Administrative Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.06(c)), all its
interests, rights and obligations under this Agreement to an Assignee that shall
assume such obligations (which Assignee may be another Bank, if a Bank accepts
such assignment); provided that (i) the Company shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Bank shall have received payment of an
amount equal to the outstanding principal of its Term Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 8.03
or payments required to be made pursuant to Section 8.05, such assignment will
result in a reduction in such compensation or payments, (iv) in the case of any
such assignment in respect of a Non-Consenting Bank, the applicable Assignee
shall have consented to the applicable amendment, waiver or consent, and
(v) such assignment does not conflict with applicable law. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

ARTICLE IX

[RESERVED].

 

52



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01    Notices.

(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including facsimile transmission, or by electronic
communication, if arrangements for doing so have been approved by such party)
and shall be given to such party: (a) in the case of the Company, at the
Company’s address or telecopier number set forth on the Company’s signature page
hereof, (b) in the case of the Administrative Agent, at its address or
telecopier number set forth on its respective signature page hereof, (c) in the
case of any Bank, at its address or telecopier number set forth in its
Administrative Questionnaire or (d) in the case of any party, such other address
or telecopier number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid and return receipt requested, (ii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iii) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.

(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.02    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 10.03    Expenses; Indemnification; Non-Liability of Banks.

(a)    The Company shall pay (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent and the Joint Lead Arrangers and their Affiliates,
including reasonable fees and disbursements of one counsel for the
Administrative Agent, in connection with the preparation, due diligence,
administration, syndication and closing of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including fees and disbursements of
counsel including costs allocated to in-house counsel, in connection with such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.

 

53



--------------------------------------------------------------------------------

(b)    The Company agrees to indemnify the Administrative Agent, each Bank,
their Affiliates and the respective directors, officers, agents, partners,
advisors and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, costs of
settlement and the reasonable and documented fees and disbursements of one
counsel for the Indemnitees (unless the Indemnitees have conflicting interests
and cannot reasonably be represented by one counsel, in which case such expenses
shall include the reasonable and documented fees and disbursements of no more
than such number of counsels as are necessary to represent such conflicting
interests), which may be incurred by such Indemnitee in connection with, or as a
result of, any actual or prospective claim, litigation, investigation or any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto or whether such proceeding is
brought by the Company, its equity holders or its creditors) relating to or
arising out of (i) the execution or delivery of this Agreement or any agreement
or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or any other transactions contemplated
hereby; (ii) the Term Loan or the use of proceeds therefrom; or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing clauses (i) and (ii), whether based on contract, tort, or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that no Indemnitee shall have the right to be indemnified hereunder to
the extent that such losses, claims, damages, liabilities or related expenses
have resulted from (x) its own gross negligence or willful misconduct, (y) the
breach in bad faith by such Indemnitee of its material obligations hereunder or
(z) any claim, litigation, or proceeding solely among Indemnitees brought by any
Indemnitee against another Indemnitee (other than any claim, litigation, or
proceeding against an Indemnitee acting in its capacity as a Joint Lead
Arranger, Administrative Agent or other capacity as an agent) that does not
involve an act or omission (or alleged act or omission) by the Company or any of
the Company’s affiliates, in the case of each of the foregoing clauses (x), (y)
and (z), as determined in a final and non-appealable judgment by a court of
competent jurisdiction.

(c)    To the extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, the Term Loan, or the use of the proceeds thereof.

(d)    No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks,
Syndtrak, ClearPar or other similar information transmission systems in
connection with this Agreement or any other Credit Document.

(e)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

54



--------------------------------------------------------------------------------

SECTION 10.04    Sharing of Payments. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Term Loan made by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Term Loan made by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Term
Loans held by the other Banks, as applicable, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Term Loans made by the Banks shall be shared by the Banks
pro rata; provided that (i) nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Company other than its indebtedness under this Agreement and (ii) the provisions
of this Section shall not be construed to apply to any payment made by the
Company pursuant to and in accordance with the express terms of this Agreement.
The Company agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in the Term Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the Company
in the amount of such participation.

SECTION 10.05    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Required Banks or by the Administrative Agent
(with the consent of the Required Banks) (and, if the rights or duties of the
Administrative Agent, in such capacity, are affected thereby, by the
Administrative Agent); provided, that no such amendment or waiver shall
(i) increase the amount or extend the expiry date of the Commitment of any Bank
without the written consent of such Bank, (ii) reduce the principal amount of
any Term Loan, the rate or amount of interest thereon or any fees payable to any
Bank hereunder, without the written consent of each Bank affected thereby,
(iii) postpone the scheduled date of payment of any principal amount of any Term
Loan, or any interest thereon, or any fees payable hereunder, or waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Bank affected thereby,
(iv) change Section 2.13(b) or (c) or Section 10.04 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Bank affected thereby, or (v) change any of the provisions of this
Section or the definition of “Required Banks” or any other provision hereof
specifying the number or percentage of Banks required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Bank. Notwithstanding the above, subject to
compliance with the procedures described in Section 2.16, the Total Commitments
may be increased after the Effective Date in accordance with Section  2.16.

SECTION 10.06    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Company may not assign or otherwise transfer any of
its rights or obligations under this Agreement, without the prior written
consent of each Bank.

 

55



--------------------------------------------------------------------------------

(b)    Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its rights and obligations
under this Agreement. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Company and the Administrative Agent, such Bank shall remain solely responsible
for the performance of its obligations hereunder, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Company hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in the proviso of Section 10.05 without the consent of the
Participant. The Company agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest, subject to clause (e) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.17 as though it were a Bank; provided that such
Participant agrees to be subject to Section 10.04 as though it were a Bank. An
assignment or other transfer which is not permitted by subsection (c) or (d) of
this Section shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b). Each Bank that grants a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under this Agreement (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitment, Term Loan, or other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Term Loan, or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(c)    Any Bank may at any time assign to one or more Approved Funds, banks, or
other financial institutions (other than the Company, Affiliates of the Company
or a Defaulting Bank, each an “Assignee”) all, or a proportionate part of all,
of its rights and obligations under this Agreement, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
executed by such Assignee and such transferor Bank, with (and subject to) the
consent (which in each case shall not be unreasonably withheld, conditioned or
delayed) of each of the Company and the Administrative Agent; provided that
(i) if an Assignee is an Affiliate of any Bank or was a Bank immediately prior
to such assignment, no such consent of the Company shall be required and (ii) if
an Assignee was a Bank immediately prior to such assignment, no such consent of
the Administrative Agent shall be required; provided, further, that (x) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten

 

56



--------------------------------------------------------------------------------

Domestic Business Days after having received notice thereof and (y) if an Event
of Default occurs and is continuing, no such consent of the Company shall be
required; and provided, further, that any such assignment (other than an
assignment to another Bank or an Affiliate of any Bank or an assignment of the
entire remaining amount of the transferor Bank’s interests in the Term Loan
Facility) shall be in an amount that is at least $5,000,000 unless otherwise
agreed by the Company and the Administrative Agent. Upon execution and delivery
of such Assignment and Assumption and payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, such Assignee shall be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank with an
undrawn Commitment and principal amount of the Term Loan owing to it as set
forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. In connection with any
such assignment, the transferor Bank or Assignee shall pay to the Administrative
Agent an administrative fee for processing such assignment in the amount of
$3,500. If the Assignee is not incorporated under the laws of the United States
of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Company
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.05(d).

(d)    Any Bank may at any time assign all or any portion of its rights under
this Agreement to any Person to secure obligations of such Bank, including,
without limitation, to one or more of the Federal Reserve Banks which comprise
the Federal Reserve System or other central banks. No such assignment shall
release the transferor Bank from its obligations hereunder.

(e)    No Participant shall be entitled to receive any greater payment under
Section 8.03, 8.05 or 8.06 than such Bank would have been entitled to receive
with respect to the rights transferred, unless such transfer is made (i) with
the Company’s prior written consent or (ii) by reason of the provisions of
Section 8.02 or 8.07 requiring such Participant to designate a different
Applicable Lending Office under certain circumstances.

SECTION 10.07    Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 10.08    New York Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

SECTION 10.09    Judicial Proceedings.

(a)    Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City, borough of
Manhattan, for purposes of all legal proceedings arising out of or relating to
this Agreement or any other Credit Document or the transactions contemplated
hereby. The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

57



--------------------------------------------------------------------------------

(b)    [Reserved].

(c)    Service of Process. The Company hereby consents to process being served
in any suit, action or proceeding of the nature referred to in subsection (a) of
this Section in any federal or New York State court sitting in New York City by
service of process upon its agent appointed as provided in subsection (b) of
this Section; provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage prepaid, return receipt requested, to the Company at its address
specified on the signature page hereof or to any other address of which the
Company shall have given written notice to the applicable Bank. The Company
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon the Company in any
such suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon and personal
delivery to the Company.

(d)    No Limitation on Service or Suit. Nothing in this Section shall affect
the right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Bank to bring proceedings against the Company in the courts of any jurisdiction
or jurisdictions.

SECTION 10.10    Counterparts; Integration; Headings; Electronic Execution.

(a)    This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

(b)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

58



--------------------------------------------------------------------------------

(c)    Posting of Communications. The Company agrees that the Administrative
Agent may, but shall not be obligated to, make any communications available to
the Banks by posting the communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks and the Company acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Bank that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Banks and the Company hereby
approves distribution of the communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(d)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD
ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO THE COMPANY, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE COMPANY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF SUCH
APPLICABLE PARTY.

 

59



--------------------------------------------------------------------------------

(e)    Each Bank agrees that notice to it (as provided in the next sentence)
specifying that communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the communications to such Bank
for purposes of the Credit Documents. Each Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

(f)    Each Bank and the Company agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. Nothing herein shall prejudice the right of the Administrative Agent
or any Bank to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

SECTION 10.11    Confidentiality. The Administrative Agent and each Bank agree
that they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
the other Credit Documents), any written or oral information provided under this
Agreement by or on behalf of the Company (hereinafter collectively called
“Confidential Information”), subject to the Administrative Agent’s and each
Bank’s (a) obligation to disclose any such Confidential Information pursuant to
a request or order under applicable laws and regulations or by a self-regulatory
body or pursuant to a subpoena or other legal process, (b) right to disclose any
such Confidential Information to its bank examiners, auditors, counsel and other
professional advisors and to other Banks and to its subsidiaries and Affiliates
and the subsidiaries and Affiliates of its holding company, provided that the
Administrative Agent or such Bank, as the case may be, shall cause each such
subsidiary or Affiliate to maintain the Confidential Information on the same
terms as the terms provided herein, (c) right to disclose any such Confidential
Information in connection with any litigation or dispute involving the Banks and
the Company or any of its Subsidiaries and Affiliates, (d) right to provide such
information to (i) participants, prospective participants, prospective assignees
or assignees pursuant to Section 10.06, or (with the consent of the Company
(such consent not to be unreasonably withheld)) to its agents if prior thereto
such participant, prospective participant, prospective assignee, or agent agrees
in writing to maintain the confidentiality of such information on terms
substantially similar to those of this Section as if it were a “Bank” party
hereto or (ii) any actual or prospective counterparty (or its advisors) to any
swap, derivative or securitization transaction relating to the Company and its
obligations or to any actual or prospective credit insurance provider relating
to the Company and its obligations if prior thereto such counterparty or credit
insurance provider agrees in writing to maintain the confidentiality of such
information on terms substantially similar to those of this Section as if it
were a “Bank” party hereto, and (e) right to provide such information with the
Company’s consent. Notwithstanding the foregoing, any such information supplied
to a Bank, participant, prospective participant or prospective assignee under
this Agreement shall cease to be Confidential Information if it is or becomes
known to such Person by other than unauthorized disclosure, or if it is, at the
time of disclosure, or becomes a matter of public knowledge. In addition, the
Administrative Agent and the Banks may disclose the existence of this Agreement
and information about this Agreement to market data collectors and other service
providers to the lending industry and service providers to the Administrative
Agent and the Banks in connection with the administration of this Agreement, the
other Credit Documents and the Commitments.

 

60



--------------------------------------------------------------------------------

SECTION 10.12    WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 10.13    [Reserved].

SECTION 10.14    USA PATRIOT Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the Patriot Act, such Bank may be required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with said Act.

SECTION 10.15    No Fiduciary Duty. The Administrative Agent, each Bank and
their Affiliates (collectively, solely for purposes of this Section, the
“Banks”), may have economic interests that conflict with those of the Company,
their respective stockholders and/or their affiliates. The Company agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Bank, on the one hand, and the Company, its stockholders or its
affiliates, on the other. The Company acknowledges and agrees that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Banks, on the one hand, and the Company, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Bank has assumed an advisory or fiduciary responsibility in favor of the
Company, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise the Company, its stockholders or its
Affiliates on other matters) or any other obligation to the Company except the
obligations expressly set forth in the Credit Documents and (y) each Bank is
acting solely as principal and not as the agent or fiduciary of the Company, its
management, stockholders or creditors or any other Person. The Company
acknowledges and agrees that the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that the
Company will not claim that any Bank has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to it, in connection with
such transaction or the process leading thereto.

 

61



--------------------------------------------------------------------------------

SECTION 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.17    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time due and owing, by such Bank or any such Affiliate, to or for the credit or
the account of the Company against any and all of the obligations of the Company
now or hereafter existing under this Agreement or any other Credit Document to
such Bank or their respective Affiliates, irrespective of whether or not such
Bank or Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Company may be contingent
or unmatured or are owed to a branch office or Affiliate of such Bank different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Bank shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff. The rights of each Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Bank or their respective
Affiliates may have. Each Bank agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

[Signature Pages Follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMPANY: BRIGHTHOUSE FINANCIAL, INC. By:   /s/ Jin Chang Name: Jin Chang
Title:   Treasurer U.S. Federal Tax Identification No.: 81-3846992

11225 North Community House Road

Charlotte, NC 28277

Attention: Jin Chang, Treasurer

Tel: (980) 949-4289

Fax: (980) 949-3934

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANKS: JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Bank By:  
/s/ James Mintzer Name: James Mintzer Title:   Executive Director Address for
Notices (for the Administrative Agent):

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

NCC5, 1st Floor

Newark, DE, 19713

Attention: JPM Loan and Agency Services

Tel:    (302) 634-1964

Fax:    (302) 634-4733

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:   /s/ Chris Choi Name: Chris Choi
Title:   Director

[Brighthouse – Signature Page to Term Loan Agreement]

 




--------------------------------------------------------------------------------

BNP Paribas By:   /s/ Michael Albanese Name: Michael Albanese Title:   Managing
Director By:   /s/ Hampton Smith Name: Hampton Smith, CFA Title:   Managing
Director

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A. By:   /s/ Daniel Hartmann Name: Daniel Hartmann Title:  
Vice President, Financial Institutions Group

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association By:   /s/ Tenzin Subhar Name: Tenzin Subhar
Title:   Vice President

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:   /s/ Donald A. Wright Name: Donald A. Wright Title:  
SVP

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank By:   /s/ Gordon Yip Name: Gordon
Yip Title:   Director By:   /s/ Gary Herzog Name: Gary Herzog Title:   Managing
Director

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank By:   /s/ Christine Reyling Name: Christine Reyling Title:  
Senior Vice President

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association By:   /s/ Paul Gleason Name: Paul Gleason
Title:   Vice President

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

FIRST NATIOANL BANK OF PENNSYLVANIA By:   /s/ Kenneth M. Harris Name: Kenneth M.
Harris Title:   Senior Vice President

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd. By:   /s/ Oscar Cortez Name: Oscar Cortez Title:   Director

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association By:   /s/ Karen Hanke Name: Karen Hanke
Title:   Managing Director

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Société Générale By:   /s/ Arun Bansal Name: Arun Bansal Title:   Managing
Director

[Brighthouse – Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Michael King Name: Michael King Title:  
Authorized Signatory

[Brighthouse – Signature Page to Term Loan Agreement]